Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 16, 2016

                                      No. 04-15-00480-CV

                             LIBERTY SPORT AVIATION, L.P.,
                                       Appellant

                                                v.

                              TEXAS HILL COUNTRY BANK,
                                       Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 14-314A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       We grant appellee’s motion for extension of time to file its brief and order Texas Hill
Country Bank’s brief due June 13, 2016 (sixty-one days after the original due date). Counsel is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court